Stewart, J.,
delivered the opinion of the court :
There is no question involved in this case as to the validity of the will of the testatrix, or the right of administration on her estate ; but whether the Orphans’ Court of Carroll’ County was the proper tribunal to receive probate of the will and to grant letters testamentary, accordingly, on her estate — unlike Edwards v. Bruce, 8 Md. 387, and Stockdale v. Conoway, 14 Md. 99, referred to by counsel, where litigation grew out of opposing claims, to the right of administration, the proceeding here is rather in the nature of a suggestion, by the petitioner, that the Orphans’ Court had acted improvidently, *in admitting the will in question to probate, and granting letters to the executor named therein.
*27If probate of the will had been made or letters testamentary-granted, improvidently, through fraud, deceit or mistake, there, is no doubt, that upon proper application, in due time, the Orphans’ Court might have annulled such proceeding ; the exercise of such authority, on the part of the -court, being necessarily, of the essence of the power conferred upon them, to admit wills to probate and to grant letters of administration. It does not follow that the petitioner is such a party, or has the 'right to make the application ; or if he were,.that he has done so, in due time, looking to the letter of the law, or its spirit, deducible from legitimate analogy. The Orphans’ Court of Carroll County, had the undoubted power to admit this will to probate and to grant the letters, and having exercised it, their acts and proceedings and the authority of the executor, thereunder cannot be questioned, in any collateral proceeding.
The title of the petitioner, in this case, about which he seems to have some apprehension, to the property purchased from the executor, or his right as a creditor, if he were one, could not be defeated, by reason of any of the matters avowed in the petition.
The validity of the will is not denied; nor does he make claim to the administration, in his petition. What interest then has he in the question submitted to the court ? The Orphans’ Court could not be required to decide an abstract question, as to the regularity of their proceedings. He was not the proper party to institute such an inquiry. But, if he were, according to the law, as settled in the cases referred to, regarding the time, allowed by analogy to parties to come in and assert their claims to administration, the application, in this case, was not in due time after notice.
The Orphans’ Court of Carroll County, in the exercise of their power, to receive probate of this will and grant letters of administration, had the right to inquire into and adjudicate *the question, where her will should be admitted to probate, ■ and letters testamentary granted, and having decided, their action is final and conclusive and cannot be impeached, incidentally, and can only be corrected if erroneous, by appeal, in proper time, or by themselves, if they have acted improvidently, under circumstances of mistake, fraud or deceit, upon proper application, in due time.
*28Whilst it is unquestionable, that the Orphans’ Court of one county has no authority, to admit to probate a will, except as prescribed by law (Code of Pub. Gen. Laws, Art. 93, sec. 314, etc., and Act of 1861-2, ch. 155,) or to grant letters of administration on the estate of a person, who resided and died in another county — Raborg v. Hammond, 2 H. & G. 42 — there is nothing, from the facts, disclosed in this record to show, that such was the case.
If the testatrix resided or had resided in Carroll County, and for some time before her death, had been visiting amongst her friends and relatives, and died, beyond the limits of that county, without having indicated, by decided acts or declarations, an intention, to acquire another residence, that county, where she had resided and had her property, might very well have been considered by the Orphans’ Court, her place of residence, where the will should have been admitted to probate and the letters testamentary on her estate granted to the executor therein named.
We see no error, in the action of the Orphans’ Court dismissing the petition, and, therefore, affirm their order.

Order affirmed.